Per Curiam.
This case appears, from the record, to have been tried in August, 1857. The questions we are asked, to consider are all'attempted to be raised by bills of exceptions filed in December, 1857. There is no order of Court appearing in the record giving either party time, beyond the term, to prepare such bills, nor leave to file the same at the time they were filed. There is no question before us in such form as to enable us to pass upon it. 2 R. S. p. 115.—Simonton v. The Huntington, &c., Co., 12 Ind. R. 380.
The judgment is affirmed with 5 per cent, damages and costs.